Citation Nr: 0718367	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-17 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in Boston, 
Massachusetts (RO).

Procedural history

The veteran served on active duty from June 1962 to January 
1966.

A May 1994 RO rating decision denied the veteran's claim for 
service connection for bipolar disorder.  The veteran was 
notified of that decision by letter dated May 11, 1994.  The 
May 1994 rating decision was not appealed.  

The RO again denied the veteran's claim in March 2000.  The 
veteran did not appeal that decision.

The veteran's September 2001 claim to reopen his claim for 
service connection for bipolar disorder was denied in a July 
1, 2003 RO rating decision.  The veteran did not disagree 
with that rating decision, but instead submitted a new claim 
for service connection for bipolar disorder, received on July 
30, 2003.  

The veteran's July 2003 claim for service connection for 
bipolar disorder was denied in a May 2004 rating decision.  
The veteran disagreed.  In an October 2005 decision, the 
Board remanded this issue so that a statement of the case 
could be issued.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The veteran subsequently perfected an appeal as to 
this issue.  

In October 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing has been associated with the veteran's claims 
folder.



Clarification of issue on appeal

As noted above, the veteran submitted a claim in September 
2001 which was denied in a July 2003 rating decision.  
Instead of submitting a notice of disagreement (NOD) to begin 
the appeal of that decision, the veteran submitted a new 
claim.  The Board notes that the veteran stated in a 
statement that "I would like to open a new claim for a bi-
polar disorder."  The statement was received by VA on July 
30, 2003.  Moreover, the statement is accompanied by a letter 
from the veteran's service representative which states that 
the veteran contacted them requesting a "claims file review 
for the purpose of establishing service-connected disability 
benefits for Bipolar Disorder."  Nothing in the service 
representative's letter or in the veteran's statement can be 
construed to expressly disagree with the July 1, 2003 rating 
decision.  

The Board notes that 38 C.F.R. § 20.201 (2006) states that a 
NOD can be any "written communication from a claimant or his 
or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the 
result."  The Board finds that the July 30, 2003 writings do 
not express dissatisfaction or disagreement with the July 1, 
2003 rating decision, and neither do they express any desire 
to contest the result of the July 1, 2003 rating decision.  
Indeed, the veteran specifically requested that the claim be 
reopened.  Thus, for the Board finds that the July 1, 2003 
rating decision was not timely appealed, is therefore final, 
and must be reopened via the submission of new and material 
evidence, as explained in greater detail below.  Accordingly, 
the issue on appeal is as stated above.

Issues not on appeal

In October 2005, the Board denied the veteran's claim of 
entitlement to service connection for a lung disorder and a 
liver disorder.  To the Board's knowledge, that decision was 
not appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  The Board's decision is 
therefore final.  See 38 C.F.R. § 20.1100 (2006).

FINDINGS OF FACT

1.  In an unappealed July 2003 rating decision, the RO denied 
service connection for a bipolar disorder.

2.  Evidence received since the July 2003 decision does not 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for a bipolar disorder.


CONCLUSIONS OF LAW

1.  The July 2003 RO rating decision denying service 
connection for bipolar disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Since the July 2003 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for bipolar disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a bipolar disorder, 
which he claims was caused by in-service exposure to 
trichloroethylene, a chemical substance he claims that he 
used to degrease and clean aircraft parts during the time he 
was an aircraft electrical systems mechanic in the United 
States Air Force.  

As was noted in the Introduction, the veteran's claim of 
entitlement to service connection for a bipolar disorder 
disability was denied in a July 2003 rating decision.  The 
veteran subsequently submitted a claim for entitlement to 
service connection for bipolar disorder disability which the 
RO reopened in the May 2004 rating decision, then denied the 
claim because there was no evidence that the veteran's 
bipolar disorder was incurred during service.  

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

Initial matter - the May 2004 RO rating decision

In the May 2004 rating decision which forms the basis for 
this appeal, the RO reopened the veteran's previously-denied 
claim of entitlement to service connection for bipolar 
disorder (for reasons which are obscure) and denied it on the 
merits.

Notwithstanding the RO's reopening of this claim, the 
question of whether new and material evidence has been 
received is one that must be addressed by the Board. 
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for the claim, making RO determination in that regard 
irrelevant.]; see also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim]. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim. 
It is specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. 
§ 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 
See 38 U.S.C.A. § 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal of whether the veteran submitted new and 
material evidence.  

The Board first observes that the veteran was notified in a 
February 2003 letter that there had been a previous denial of 
a claim for service connection for bipolar disorder 
disability.  The February 2003 letter also informed the 
veteran:

In order for us to reconsider this issue, you must 
submit new and material evidence to show that the 
condition was incurred in or aggravated by your 
active military service.  New evidence is evidence 
that has not previously been considered.  Evidence 
that is merely cumulative and tends to reinforce a 
previously well-established point is not considered 
new.  Material evidence is evidence that is 
relevant to the issue of service connection.

See February 2003 VCAA letter, at page 2.

The Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156.  See the Board's discussion below.

In a November 2003 VCAA letter, the veteran was informed of 
the typical kinds of evidence that could be used to support 
the claim, such as medical records, a statement from his 
doctor, his statements and statements of others who could 
observe his symptoms.  These notices satisfy the VCAA 
obligation to inform a claimant of the evidence required to 
substantiate a claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The September 2002 letter told the veteran that if he 
had any additional information or evidence to let VA 
know.  In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).

The veteran's hearing testimony and numerous filings make it 
clear that he is aware of his obligations to support his 
claim with evidence.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
current disabilities, are not at issue.   Moreover, elements 
(4) and (5), degree of disability and effective date, were 
rendered moot via the RO's denial of service connection.  In 
other words, any deficiency of advisement as to those two 
elements was meaningless, because a disability rating and 
effective date were not assigned in the absence of service 
connection.  The veteran's claims of entitlement to service 
connection were denied based on element (3), a connection 
between the veteran's service and the service-connected pes 
planus and the claimed disabilities.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to this crucial element.  

In addition, the veteran was informed in an October 2006 
letter of the requirements of Dingess and the meaning of 
elements (4) and (5).  Thus, the Board finds that the veteran 
received proper Dingess notice. 

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence. 
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002).

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran and his representative 
appeared before the undersigned VLJ in October 2006 and 
presented evidence in support of his claim.  

Accordingly, the Board will proceed to a decision.  



Pertinent law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychoses, when 
manifested to a compensable degree within the initial post 
service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2006).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in July 2003, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).



Analysis

As indicated in the Introduction, the RO denied the veteran's 
September 2001 claim for service connection for bipolar 
disorder in a July 2003 rating decision which was not 
appealed by the veteran.  That decision is final.  See 
38 U.S.C.A. § 7105(b)(2)(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2006).  The veteran now seeks to reopen his claim.  

The "old" evidence

The relevant evidence of record at the time of the July 2003 
decision included the veteran's service medical records, 
which do not contain any references to any psychological 
disabilities.  The first evidence of psychological concern is 
a November 1979 VA report (13 years after service) stating 
that the veteran was admitted to the psychiatric unit of the 
hospital for a suspected drug withdrawal psychotic event.  He 
was diagnosed with drug dependence and passive dependent 
personality.  In February 1980, the veteran was admitted to a 
VA hospital for polydrug abuse and withdrawal symptoms.  

In a statement submitted in support of a September 1981 claim 
for service connection for, among other things, "nerves", 
the veteran admitted to using drugs for the previous 15 years 
and going through in-patient detoxification on six occasions.  
The veteran's claim was denied in a December 1981 rating 
decision which found that the veteran's service medical 
records did not contain evidence of a nervous disorder.

The subsequent record includes several diagnoses of the 
veteran's struggle with alcohol dependence.  A February 1991 
psychological examination report diagnosing the veteran with 
continuous alcohol dependence, other mixed drug abuse in 
remission, and major depression.  A March 1993 VA hospital 
discharge summary regarding the veteran's in-patient 
rehabilitation indicated a diagnosis of alcohol dependence 
and atypical depression.  A May 1993 VA hospital discharge 
summary regarding the veteran's in-patient rehabilitation 
indicated a diagnosis of alcohol dependence.  A VA treatment 
note dated August 16, 1993 indicates a diagnosis of 
personality disorder, mixed with antisocial features and 
anxiety.  

The record includes Social Security Administration (SSA) 
records pertaining to the veteran's SSA claim.  The SSA 
administrative judge found that Dr. R.S. diagnosed the 
veteran in November 1989 examination with a personality 
disorder or a schizoaffective disorder.

An August 1993 VA epilepsy and narcolepsy examination report 
includes the first mention of the veteran's exposure to 
carbon tetrachloride and trichloroethylene.  The examiner was 
unable to verify the veteran's exposure to the toxic 
chemicals.  
A VA examiner diagnosed the veteran with bipolar disorder and 
alcohol and drug dependence in remission in a November 1993 
examination report.  

An August 1999 VA hospital admission summary note indicated a 
diagnostic impression of chronic depression, personality 
disorder with borderline features, a history of alcohol abuse 
and a possible history of pain killer abuse.  

October and December 1999 letters from Dr. C.S., M.D., 
essentially restates the veteran's claims that he was exposed 
to toxic chemicals during service, but they do not address 
the etiology of the veteran's psychological condition, 
particularly bipolar disorder.  

In September 2001, the veteran submitted an article entitled 
"Dangerous Properties of Industrial Materials" which 
addressed the dangerous nature of carbon tetrachloride.  

Finally, the record in July 2003 contains numerous statements 
made by the veteran describing his exposure to carbon 
tetrachloride as a jet mechanic, and his belief that such 
exposure caused his current psychiatric problems.



The July 2003 rating decision

As noted above, the RO denied the veteran's September 2001 
claim in a July 2003 rating decision.  The RO found that the 
veteran had not submitted any new and material evidence to 
support his previously-denied claim.  The RO further noted 
that medical evidence was needed which connected the 
veteran's disability to an injury or incident during service 
before the evidence would be sufficient to reopen the 
veteran's claim.  

Additionally submitted evidence

Evidence submitted since the July 2003 rating decision 
includes a September 2003 letter from Dr. O.S., M.D., a VA 
psychiatrist, who stated that the veteran had been in 
treatment at a VA outpatient clinic for bipolar disorder.  
Dr. O.S. also stated that the veteran contended his condition 
started during service and that the veteran believed the 
condition to be related to exposure to chemicals. Dr. O.S. 
did not himself offer an opinion regarding the etiology of 
the veteran's bipolar disorder.  

A December 2003 VA examination report indicates that the 
veteran admitted in a September 2003 examination that he had 
used alcohol and tested positive for opiate use.  The 
December 2003 examiner diagnosed the veteran with 
"polysubstance dependence, bipolar disorder verses 
substance-induced mood disorder."  An April 2004 discharge 
summary from Pembroke Hospital indicates the veteran was 
diagnosed with polysubstance abuse and alcohol abuse.  

The record since July 2003 also includes many statements made 
by the veteran indicating his exposure to carbon 
tetrachloride and other toxic chemicals during service, and 
his belief that the exposure caused, among other claimed 
maladies, his bipolar disorder.  To this end, the veteran and 
his representative presented testimony at the October 2006 
hearing.  



Discussion

The veteran contends that service connection should be 
granted for his currently diagnosed bipolar disorder because 
[notwithstanding the fact that such was first diagnosed many 
years after service and notwithstanding a well-documented 
post-service history of mental illness related to long-
standing post-service polysubstance abuse] such was 
purportedly caused by his alleged exposure to toxic chemicals 
in service.    

In essence, the claim has been denied by the RO in the past 
because of a lack of Hickson elements (2) and (3), evidence 
of in-service disease or injury and medical nexus evidence.  
For reasons explained immediately below, new and material 
evidence supportive of those two elements is still lacking. 

As explained above, the veteran's claim for service 
connection for an acquired psychiatric disorder may only be 
reopened if he submits new and material evidence. See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2005).  The crux of 
this inquiry is whether the additional evidence raises "a 
reasonable possibility of substantiating the claim."  
Manifestly, it does not.  

The only Hickson element established as of the July 2003 
rating decision was element (1), evidence of a current 
disability.  The recent medical evidence merely reflects 
further treatment of the veteran's well-documented 
psychiatric disability.  Accordingly, such evidence 
cumulative in nature and cannot serve to reopen the claim.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].  

With regard Hickson element (2), evidence of in-service 
disease or injury, the evidence of record considered by the 
RO in July 2003 does not establish that the veteran suffered 
from any psychiatric disease during service or within the one 
year presumptive period after service.  Moreover, there was 
of record no objective evidence of the veteran's in-service 
exposure to toxic chemicals, much less any injury resulting 
therefrom.  No competent evidence added to the record since 
the July 2003 rating decision which supports the veteran's 
contention that he had a mental disability in service and 
that such disability was due to exposure to toxic chemicals.  
The veteran's own recent statements to that effect, including 
during his October 2006 hearing, are reiterative of 
statements he made in 994, 2000 and 2001, and are therefore 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Because new and material evidence has not been received as to 
this crucial element, the veteran's claim to reopen fails on 
this basis alone.  See Elkins, supra.

Similarly, regarding element (3), medical nexus, nothing has 
been added to the record that supports a nexus between the 
veteran's military service and his current mental disability.  
The veteran himself continues to contend that his current 
bipolar disorder disability is related to his military 
service.  Such statements are reiterative of those made in 
connection with his claims made in 1994, 2000 and 2003.  
Moreover, it is now well established that lay persons without 
medical training, such as the veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  In Moray v. Brown, 5 Vet. App. 211, 214 
(1993), the Court specifically stated that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  Thus, new and material evidence 
has not been received as to element (3), as well as element 
(2), and the veteran's attempt to reopen the claim fails on 
this basis as well. 

The Board further observes that the September 2003 letter 
from Dr. O.S. merely reiterates the veteran's own 
contentions.  Dr. O.S. manifestly did not render a medical 
nexus opinion.  It is now well established that information 
from a veteran which is merely transcribed by another still 
amounts only to a statement from the veteran.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  The letter from Dr. O.S. is 
therefore not new and material evidence.

In short, none of the newly received evidence, aside from the 
veteran's repeated contentions, addresses the key questions 
of whether the veteran was exposed to the toxic chemicals 
during service, and whether there is a nexus between such 
exposure and the veteran's current psychiatric condition.  
None of the medical evidence submitted since the July 2003 
rating decision indicates a nexus between the veteran's 
bipolar disorder and any exposure to toxic chemicals.  
Additionally, none of the evidence establishes that he was 
exposed to such chemicals during service.  


Conclusion

In summary, for reasons and bases expressed above the Board 
finds that no new and material evidence has been added to the 
record as to either of the two critical elements which were 
lacking at the time of the RO's July 2003 decision.  The 
additional evidence consists only of treatment records 
indicating that the psychiatric disability still exists; and 
the veteran's reiterations of his previous contentions, which 
had been considered and rejected by the RO in July 2003.  The 
additional evidence does not raise a reasonable possibility 
of substantiating the claim on the merits.  See 38 C.F.R. § 
3.156 (2006).  In the absence of such evidence, the veteran's 
claim may not be reopened.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000), [a veteran seeking disability benefits 
must establish a connection between the veteran's service and 
the claimed disability].  The benefits sought on appeal 
remain denied.




	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence not having been received, the 
veteran's claim of entitlement to service connection for a 
bipolar disorder disability is not reopened.  
The benefit sought on appeal remains denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


